FILED
                       UNITED STATES COURT OF APPEALS                            MAY 14 2012

                                                                             MOLLY C. DWYER, CLERK
                               FOR THE NINTH CIRCUIT                          U .S. C O U R T OF APPE ALS




UNITED STATES OF AMERICA,                            No. 10-50616

                 Plaintiff - Appellee,               D.C. No. 2:08-cr-00559-VBF-1
                                                     Central District of California,
  v.                                                 Los Angeles

XAVIER FRANKLIN, a.k.a. Zaybo,
                                                     ORDER
                 Defendant - Appellant.



Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

         Franklin’s unopposed motion, filed May 1, 2012, to withdraw this court’s

memorandum disposition, filed April 25, 2012, is granted. Amy Fan, Esq., shall

continue as counsel of record for Franklin.

         Franklin’s unopposed motion to stay proceedings, filed April 20, 2012, is

granted.

         On or before October 1, 2012, the parties shall file a joint status report to this

court.